ORDER

PER CURIAM.
Elizes Chavez (Movant) appeals from the judgment denying his Rule 24.0351 motion after an evidentiary hearing. On appeal, Movant argues that the motion court erred in denying his motion because his counsel erroneously advised him about the amount of time he would serve.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2007, unless otherwise indicated.